DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
2.	Applicant’s election without traverse of species A1 (claim 5) in the reply filed on 11/29/2021 is acknowledged.
3.	Claim 6 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/29/2021.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 10/9/2019, 10/9/2019, and 12/15/2020 have been considered by the examiner. 
Claim Rejections - 35 USC § 103
5.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
7.	The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

8.	Claims 1-2 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hattori et al. (PG Pub U.S 2011/0073142).
9.	Regarding claim 1, Hattori teaches a remotely controllable image sensor washing system (abstract) with a low-profile nozzle assembly (9) (figs 1-5) for cleaning a vehicle's external wide-angle image sensor's objective lens surface (5) and washing off accumulated image distorting debris (para 0065-0066), comprising:
(a) a display (17) mounted within the vehicle's interior and connected to the vehicle's data communication network to receive image signals for display to the driver (para 0067-0068);
(b) an external image sensor (camera 3) configured to generate an external image sensor signal for said display (para 0063-0067) and having an image sensor housing (7) which supports an external objective lens surface aimed toward the vehicle's exterior (para 0065) and having a selected field of view (para 0064), said image sensor being substantially exposed to the ambient environment and accumulated image distorting debris when the vehicle is in use (fig 1b, para 0072);
(c) an image sensor lens washing system (9/10/15, fig 1 and 4) configured with a compact, low- profile nozzle assembly (9) (lens 5 directly below tip of 9 reads on low profile nozzle assembly) to selectively spray washing fluid onto said image sensor's objective lens surface at a narrow, glancing angle, said spray being aimed across said field of view along an aiming angle (para 0065-0066) and said spray being actuated in response to a momentary wash control signal (para 0068); and
(d) a washing system actuation switch (18) mounted within the vehicle's interior and configured to selectively and momentarily generate the wash control signal when actuation of the lens washing system is desired by the driver, while viewing the display (para 0068 and 0071), wherein said low-profile nozzle assembly includes a low-profile conformal housing fixture 
Since Hattori teaches the nozzle can spray the washing fluid in any known manner to contact the lens which is directly below the nozzle (para 0065-0066, fig 1b), it would be obvious to one of ordinary skill in the art at the time of the invention for the nozzle to be configured such that the washing fluid is aimed at a selected aiming angle that within the range bounded by 1° and 20° in relation to said external objective lens surface in order to effectively remove dirt from the lens based on arrangement of nozzle with lens. Furthermore, there is no criticality disclosed by applicants with regard to the angle degree range and one of the ordinary skill in the art would have found obvious to optimize the angle range to obtain optimum cleaning result. 
10.	Regarding claim 2, Hattori teaches wherein said low-profile conformal housing fixture (2) has a distal side surface (surface of 2 adjacent to nozzle 9 tip directed towards lens) opposing a proximal side surface (surface part of holder 7 adjacent to lens), wherein said distally projecting low-profile nozzle head projects from said housing's distal surface (fig 1b); said low-profile conformal housing fixture being configured to wrap around or encircle said image sensor housing so that said distally projecting nozzle head is positioned beside and aimed to spray along a transverse spray axis aimed at the center of said distal objective lens surface (para 0065-0066, fig 1b); wherein said low-profile nozzle head is configured to aim a spray issuing from the nozzle's outlet orifice (11) along the spray axis toward the periphery of objective lens' external surface (para 0065-0066).  
	Since Hattori teaches the nozzle outlet is located outside the viewing angle of the camera lens which is directly below the lens (para 0065), it would be obvious to one of ordinary .   
11.	Claims 3-5 and 7-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hattori et al. (PG Pub U.S 2011/0073142) and further in view of Gopalan et al. (PG Pub U.S 2006/0091242). 
12.	Regarding claim 3, Hattori teaches nozzle assembly placed very near the periphery of the lens surface while remaining out of the camera's view, to provide a very compact and low profile image sensor and washing system assembly (para 0065), but fails to teach the specifics of the fluidic oscillator.  However, Gopalan also teaches user trigger nozzle assembly associated with vehicle outer surface (para 0033) using a compact fluidic oscillator (2, fig 4) which, when pressurized with washing fluid (para 0038), generates a high velocity spray (para 0044) with a very wide fan angle (para 0039) in order to enhance surface cleaning.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hattori such that its nozzle assembly includes a compact fluidic oscillator which, when pressurized with washing fluid, generates a high velocity spray with a very wide fan angle as taught by Gopalan in order to enhance surface cleaning. 
13.	Regarding claim 4, the present combination of Hattori and Gopalan teaches wherein said low-profile nozzle head's compact fluidic oscillator includes an interaction chamber (18) in fluid communication with opposing lateral inlets or fluid feeds (14) configured to operate on a selectively actuated flow of pressurized washing fluid flowing through the oscillator's chamber to generate an exhaust flow of fluid droplets (figs 4-5 of Gopalan, para 0037-0038, claim 1, abstract) through said outlet spray orifice (20), said oscillator being supported with the 
The present combination of Hattori and Gopalan fails to specifically teach axial lengh of spray axis.  However, Hattori teaches the nozzle assembly is just directly above the lens to be cleaned (para 0065) and since Gopalan teaches Gopalan teaches various component dimensions achieve different pressures (para 0038), it would be obvious to one of ordinary skill in the art at the time of the invention to scale said compact fluidic oscillator has an axial length along the spray axis to about 3 mm in order to achieve desired spraying and cleaning effect. 
14.	Regarding claim 5, the present combination of Hattori and Gopalan teaches wherein said compact fluidic oscillator with opposing lateral inlets comprises a lateral feed reverse mushroom fluidic oscillator (para 0037, 0042-0043, figs 4-5 and 7 of Gopalan).
15.	Regarding claim 7, the present combination of Hattori and Gopalan teaches wherein said compact fluidic oscillator has a fluid channel inlet segment (10) in fluid communication with at least a pair of power nozzles (14s) (para 0037 of Gopalan) configured to accelerate the movement of pressurized fluid that flows through said power nozzles so as to form a jet of fluid that flows from each said power nozzle (claim 1 and abstract of Gopalan), all being part of a fluid channel pathway that connects and allows for the flow of said fluid between said inlet and said power nozzles (para 0037 of Gopalan); wherein said fluid channel pathway is defined between boundary surfaces that include a pair of sidewalls (6,8), said interaction chamber (18) attached to said nozzles (14s) and which receives said jet flows from said nozzles, wherein said outlet orifice (20) exhausts spray from said interaction chamber, and wherein said fluid channel pathway also includes a flow instability inducing feature (4bs) configured to increase the instability of said flow from said power nozzles, said flow instability inducing feature being configured within said pathway at a location upstream of said power nozzles (figs 4-5, and para 0037-0039 of Gopalan).

17.	Regarding claim 9, the present combination of Hattori and Gopalan teaches wherein said fluidic oscillator is configured to generate an oscillating spray of high velocity fluid droplets (para 0044 of Gopalan) in a flat, fan-shaped spray pattern having a selected fan angle (0039 of Gopalan) so that said droplets impact substantially the entire external objective lens surface (based on combination above with Hattori).
18.	Regarding claim 10, since Gopalan teaches a large spray fan angle (para 0039), it would be obvious to one of ordinary skill in the art that the present combination of Hattori and Gopalan teaches wherein said oscillating spray's selected fan angle is selected to be in the range 50° to 90° in order for the droplets to impact substantially the entire external objective lens surface.
19.	Regarding claim 11, the present combination of Hattori and Gopalan teaches wherein said distally projecting low-profile nozzle head (11 of Hattori) defines a cavity (fig 2, para 0033 of Gopalan) [nozzle opening 11 of Hattori configured as a cavity for the fluid oscillator insert of Gopalan] in fluid communication with said conformal housing’s internal fluid transmission lumen (10 of Hattori) and providing fluid communication from a conformal housing fixture fluid inlet (9a of Hattori); and wherein said nozzle head cavity has first and second lateral openings which are in fluid communication with said housing's internal fluid transmission lumen (implicitly taught since the insert with left and right inlets are accommodated).
20.	Regarding claim 12, the present combination of Hattori and Gopalan teaches wherein said compact fluidic oscillator is configured as a removable insert (1) (fig 7 Gopalan) having a first surface (top surface facing fig 7), a second surface (back surface) opposing the first surface, a left side surface (left surface) and a right side surface (right surface); and

21.	Regarding claim 13, the present combination of Hattori and Gopalan teaches wherein said interaction chamber (18) has opposing lateral inlets or fluid feeds (14) defined in said inserts left side surface and said right side surface (fig 7); and wherein said nozzle head cavity's (fig 3) first and second lateral openings (implicitly taught since the insert with left and right inlets are accommodated) are in fluid communication with said insert's opposing lateral fluid feeds (14s) defined in said insert's left side surface and said right side surface when said insert is installed in said cavity (fig 2); and wherein said nozzle head is configured to provide a selectively actuated flow of pressurized washing fluid through the oscillator's chamber (para 0037-0039 of Gopalan) when said insert is installed in said cavity and said oscillator being supported with the oscillator's orifice centered on the spray axis (para 0033 of Gopalan).
22.	Regarding claim 14, the present combination of Hattori and Gopalan teaches fails to teach wherein said oscillator insert has an axial length along the spray axis of about 3 mm.  However, it would be obvious to one of ordinary skill in the art to scale the oscillator insert to a specific size such as 3mm based on the cavity depth into which it is inserted and to achieve a desired spray pattern and pressure.   
23.	Regarding claim 15, the present combination of Hattori and Gopalan teaches wherein said oscillator insert comprises a lateral feed reverse mushroom fluidic oscillator with the lateral inlets (14) and the interaction chamber (18) defined in either the first surface (top surface) or the opposing second surface of the insert (para 0037 and fig 7 of Gopalan).
24.	Regarding claim 16, the present combination of Hattori and Gopalan teaches wherein said oscillator insert comprises a two-sided lateral feed mushroom fluidic oscillator having the interaction chamber (18) defined in the insert's first surface (top surface); wherein the opposing lateral inlets or fluid feeds (14) defined in said inserts left side surface and said right side surface (fig 7) which are in fluid communication with a fluid channel inlet segment (12) defined in 
Conclusion
25.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRADHUMAN PARIHAR whose telephone number is (571)270-1633. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 5712721303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PRADHUMAN PARIHAR/Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714